DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 15, 2021 for the patent application 15/944,949 filed on April 4, 2018. Claim 15 is amended. Claims 2, 9, 16 and 21 are cancelled. Claims 1, 3-8, 10-15 and 17-20 are pending. The first office action of July 16, 2020; second office action of October 20, 2020; and third office action of December 21, 2020 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “method” (i.e. a process), claim 8 is directed to “a system” (i.e. a machine), and claim 15 is directed to “a computer program product” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “determining calorie and meal recommendations while traveling,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human “identifying, based on a set of health data, a caloric remainder for a predetermined period of time; identifying, based on a set of map data, a set of restaurant recommendations; identifying, based on a set of restaurant data, a set of calories correlated to a set of meals at each restaurant in the set of restaurant recommendations; determining, using the set of map data and the set of health data, a caloric expenditure for travel to each restaurant; generating, based on the caloric expenditure for travel, the set of meals and the set of calories, and the caloric remainder for the predetermined period of time, a set of meal recommendations; displaying the set of meal recommendations with selectable options for user constraints; receiving a selection of one or more user constraints from a user via the selectable options; and generating a second set of meal recommendations based on the selection of one or more user constraints.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a user interface” is claimed, as this is merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “determining calorie and meal recommendations while traveling,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a user interface” is claimed, this is a generic, well-known, and conventional computing element. As evidence that this is a generic, well-known, and a conventional computing element, Applicant’s specification discloses this in a manner that indicates that the additional element is sufficiently well-known 
In addition, dependent claims 3-7, 10-14 and 17-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-7, 10-14 and 17-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 8 or 15. Therefore, claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi, et al., (hereinafter referred to as “Ochi,” US 2018/0259497).
Regarding claim 1, and substantially similar limitations in claims 8 and 15, Ochi discloses identifying, based on a set of health data (see para. [0171] Acquisition unit 74 acquires body information indicating the body shape of the user and a target body shape (body shape which the user takes as a target). For example, the body information includes information such as height, weight, a body fat percentage and the like. Moreover, the target body shape includes, for example, an athlete (power) , a caloric remainder for a predetermined period of time (see para. [0135] Generator 20B acquires the information on the eating-out menu, which satisfies the conditions acquired by acquisition unit 52, based on the user's conditions for the eating-out menu (which are an upper calorie limit, a nutrient to be taken in, a nutrient not to be taken in, and the like), the user's conditions having been acquired by acquisition unit 52, and based on the information on the calories or the nutrients, which are contained in the food taken in by the user, the information having been analyzed by analyzer 10); identifying, based on a set of map data, a set of restaurant recommendations (see FIG. 10; see para. [0134]: As shown in FIG. 10, eating-out data 51 includes the respective pieces of information on the names of the restaurants, the eating-out menus, the calories, the positions and the maps. For example, the eating-out data shown in FIG. 10 indicates that the name of the restaurant is "A", that the position of the restaurant is (x1, y1) (for example, longitude is x1, latitude is y1), and the restaurant represented by map data "map_a.gif" provides the eating-out menu "tofu hamburger steak" with a calorie of 300 kcal. Note that eating-out data 51 may further include information on the nutrients of the eating-out menus); identifying, based on a set of restaurant data, a set of calories correlated to a set of meals at each restaurant in the set of restaurant recommendations (see FIG. 10; see para. [0134]: As shown in FIG. 10, eating-out data 51 includes the respective pieces of information on the names of the restaurants, the eating-out menus, the calories, the positions and the maps. For example, the eating-out data shown in FIG. 10 indicates that the name of the restaurant is "A", that the position of the restaurant is (x1, y1) (for example, longitude is x1, latitude is y1), and the restaurant represented by map data "map_a.gif" provides the eating-out menu "tofu hamburger steak" with a calorie of 300 kcal. Note that eating-out data 51 may further include information on the nutrients of the eating-out menus); determining, using the set of map data and the set of health data, a caloric expenditure for travel to each restaurant (see para. [0136]: Note that generator 20B may generate, as the information on the eating-out menu, information indicating a moving path from a current location to the restaurant based on map information, information indicating consumed calories when the user moves along the moving path, and the like. When selecting the eating-out menu that satisfies the above-described conditions, generator 20B may determine the conditions by subtracting, from the calories of the eating-out menu, an amount of the consumed calories when the user moves to the restaurant. At this ; generating, based on the caloric expenditure for travel, the set of meals and the set of calories, and the caloric remainder for the predetermined period of time, a set of meal recommendations (see para. [0122]: In the present exemplary embodiment, a description will be given of an information presentation system that improves the display of the analysis result of the food analyzer and provides a recommended eating-out menu. For example, this information presentation system can be implemented by using a so-called restaurant search site as a website, which is prepared on the Internet and provides restaurants (also called eating shops) and eating-out menus, and by using a communication terminal that acquires information from the restaurant search site and presents the information to a user); displaying the set of meal recommendations on a user interface with selectable options for user constraints (see para. [0056]: Presentation unit 30 is a processing unit that presents the information generated by generator 20. A mode in which presentation unit 30 presents the information can include a variety of options. For example, the mode can include such options as display of an image, generation of a sound, and a generation of an odor, but is not limited to these. Presentation unit 30 can be implemented by a display, a speaker, an odor generator or the like, a control circuit for these, and the like. The display may be a display provided on a part of a housing of analyzer 10 (for example, a front panel), or may be a display screen of a communication terminal communicable with analyzer 10; see para. [0122]: by using a communication terminal that acquires information from the restaurant search site and presents the information to a user; see para. [0142] Note that data of the calories and the nutrients, which is included in eating-out data 51, may be data input by a worker of the restaurant by using analyzer 10, or may be data obtained by another measurement method or a calculation method, followed by input, or may be data input by a customer at the restaurant by using analyzer 10); receiving a selection of one or more user constraints from a user via the user interface (see para. [0130]: Acquisition unit 52 is a processing unit that acquires user's conditions for the eating-out menu. Acquisition unit 52 acquires Acquisition unit 62 is a processing unit that acquires user's conditions for the cooking menu. Acquisition unit 62 acquires such conditions as a meal preference designated by the user and the upper calorie limit of the meal; see para. [0171]: Acquisition unit 74 acquires body information indicating the body shape of the user and a target body shape (body shape which the user takes as a target). For example, the body information includes information such as height, weight, a body fat percentage and the like. Moreover, the target body shape includes, for example, an athlete (power) type, an athlete (stamina) type, a slim type, and the like). 

Ochi does not expressly teach generating a second set of meal recommendations based on the selection of one or more user constraints. However, Ochi discloses further information to be displayed as distinguished from information previously displayed by the presentation unit 30 (see para. [0183]: As shown in FIG. 17, presentation unit 30 includes performance production unit 80; see para. [0184]: Performance production unit 80 is a processing unit that generates information having a performance production effect for the user based on the information presented by presentation unit 30 (i.e. reasonably construed as Applicant’s “based on the selection of one or more user constraints”). The information generated by performance production unit 80 is presented by presentation unit 30 (i.e. reasonably construed as Applicant’s “generating a second set of meal recommendations”). The performance production effect for the user refers to an effect that causes the user to feel such that the information is fresh or interesting when the user visually recognizes the information; see para. [0185]: Performance production unit 80 acquires the information acquired from generator 20 by presentation unit 30, and converts the acquired information into different information; see para. [0186]: Presentation unit 30 presents the information which performance production unit 80 generates by the conversion).
It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ochi, to include generating a second set of meal recommendations based on the selection of one or more user constraints, since a second set of meal recommendations is a mere duplication of parts. One of ordinary skill in the art could have duplicated a known element with another, and the results of the duplication would have been predictable. Therefore, it would have been obvious to 

Regarding claim 3, and substantially similar limitations in claims 10 and 17, Ochi discloses wherein the caloric expenditure comprises a set of caloric expenditures for a variety of travel options (see para. [0136]: Note that generator 20B may generate, as the information on the eating-out menu, information indicating a moving path from a current location to the restaurant based on map information, information indicating consumed calories when the user moves along the moving path, and the like. When selecting the eating-out menu that satisfies the above-described conditions, generator 20B may determine the conditions by subtracting, from the calories of the eating-out menu, an amount of the consumed calories when the user moves to the restaurant. At this time, when the calories of the eating-out menu exceed such an upper limit of the calories capable of being taken in by the user, generator 20B intentionally lengthens the moving path (for example, causes the user to take a roundabout course, to travel on foot for a long time, and so on), and thereby may cause the calories, which are obtained by subtracting the consumed calories required for the movement from the calories of the eating-out menu, to satisfy the above-described conditions).  

Regarding claim 4, and substantially similar limitations in claims 11 and 18, Ochi does not explicitly teach wherein the travel options include biking. However, Ochi discloses in para. [0136] “to travel on foot” and discloses in para. [0174] an “exercise menu.” It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the travel options to include biking, since there are a finite number of travel options and it would be reasonable to include biking as an option in the exercise menu of Ochi. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

wherein the travel options include walking at a particular average speed. However, Ochi discloses in para. [0139] a calculation of “Moving path 58 is a path from a current location to restaurant A. Information 59 indicates a time and consumed calories when the user moves along moving path 58.” In other words, Ochi knows the distance and the time it would take to reach a restaurant. It would be obvious to try by one of ordinary skill in the art at the time of filing to have calculated an average speed using the equation distance / time = average speed once the variables of distance and time were available as shown by Ochi. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 
  
Regarding claims 6 and 7, and substantially similar limitations in claims 13, 14, 19 and 20, Ochi does not explicitly teach wherein the travel comprises a single trip or a return trip. Whether or not the intent of travel is “a single trip” or “a return trip” is an obvious intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, wherein the travel comprises a single trip or a return trip, in light of the Applicant’s specification as originally filed, merely relates to the user’s purpose of travel as found in Applicant’s para. [0020]: “users choose to take a "single" trip such as a walk to restaurants further away or at the end of a walk, or a "return" trip for closer to home or commutable restaurants,” clearly indicating a user’s purpose of travel. As such, Ochi discloses in para. [0136] to causes the user to take a roundabout course to satisfy a previously described calorie condition. Therefore, Ochi is capable of performing the intended use travel. It would be obvious to try by one of ordinary skill in the art at the time of filing to have an intended use of travel as disclosed by Ochi. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 



Response to Arguments
The Applicant’s arguments filed on March 15, 2021 related to claims 1, 3-8, 10-15 and 17-20 are fully considered, but are not persuasive.  

Claim Rejections - 35 U.S.C. § 101
The Applicant respectfully argues “Examiner’s allegation is not in accordance with the MPEP and the USPTO’s subject matter eligibility guidance. MPEP 2106.04 states that a relevant consideration for evaluating whether the claim as a whole integrates a judicial exception into a practical application is whether the additional elements recite an improvement in the functioning of a computer, or an improvement to other technology or technical field.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory. The Applicant has failed to provide any evidence to indicate that “a user interface” provides “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” The Applicant’s “user interface” merely presents data that was previously collected and analyzed and provides nothing beyond linking the abstract idea of “determining calorie and meal recommendations while traveling,” to a field of use. Hence, the claimed subject-matter is not providing a “practical application.” Likewise, The Applicant’s “user interface” is a generic, well-known, and conventional computing element and fails to provide anything “significantly more.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Further, see claim 1 of example 37 from the USTPO’s Subject Matter Eligibility Examples: Abstract Ideas, which states that the claim integrated the abstract idea into a practical application because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”.”
The Examiner respectfully disagrees. The Applicant is not claiming a technologically new and improved display, processor, network or system. But merely an application to be applied to an existing display, processor, network or system. The Applicant’s invention may improve learning for mankind, but does nothing for advancing technology. Further, it should be reasonably understood that the examples 

The Applicant respectfully argues “To the extent the present claims recite an abstract idea, the claim contains additional elements that makes the claim as a whole integrate the abstract idea into a practical application. In particular, “displaying the set of meal recommendations on a user interface with selectable options for user constraints; receiving a selection of one or more user constraints from a user via the selectable options on the user interface; and generating a second set of meal recommendations based on the selection of one or more user constraints” provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. For at least this reason, Applicant respectfully requests that the 101 rejections be withdrawn.”
The Examiner respectfully disagrees. Again, the Applicant’s argument with regard to “practical application” has been asked and answered and remains conclusory. As such, the argument is not persuasive. Therefore, the rejection of the claims under 35 U.S.C. § 101 are not withdrawn.
 
Claim Rejections - 35 U.S.C. § 103
The Applicant respectfully argues “Ochi fails to teach or suggest at least “displaying the set of meal recommendations on a user interface with selectable options for user constraints;” and “receiving a selection of one or more user constraints from a user via the selectable options on the user interface” as recited in independent claim 1. Ochi teaches a presentation unit is a processing unit that presents information and that data of the calories and the nutrients included in eating-out data may be data input by a worker of a restaurant or data input by a customer.”


The Applicant respectfully argues “However, Ochi fails to teach or suggest that a user interface includes selectable options for user constraints, or that a selection is received from a user via the selectable options. For at least this reason, Applicant respectfully asserts that claim 1 and its dependent claims are allowable over Ochi. Independent claims 8 and 15 contain similar limitations. Applicant respectfully asserts that independent claims 8 and 15, and their dependent claims, are allowable over Ochi for at least the same reason as claim 1.”
The Examiner respectfully disagrees. The menu that is generated by generator 20 tracks what is selected by subtracting out calories as previously discussed in para. [0136]. Arguably order processing unit 64 takes over once an item is selected, as discussed in para. [0154], which is after presentation unit 30 and acquisition unit 62are utilized. As such, the argument is not persuasive. Therefore, the rejection of the claims under 35 U.S.C. § 103 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715